Prentis, J.,
delivered the opinion of the court.
[1] The writ of error in this case was granted because of the mandatory statute, whichhas since been repealed. The record presents no doubtful question. One as*676signment or error urges that the court erred in giving an instruction for the Commonwealth, while another insists that it erred in refusing to give a certain instruction for the accused; but inasmuch as the record does not show, either in terms or by clear inference, that no other instructions were given, neither of these assignments can be considered. When the record does not clearly show all of the instructions, there is a presumption that the jury were properly instructed. Lyle Milling Co. v. Holt & Co., 122 Va. 572, 95 S. E. 414; Harris v. Commonwealth, 133 Va. 700, 112 S. E. 753.
[2] The other assignment is that the verdict is contrary to the law and »the evidence. As to this it is sufficient to say that the evidence introduced by the Commonwealth shows that the accused was guilty of the illegal, sale of liquor, while that introduced by him shows that he was guilty of the illegal gift of whiskey. In either event, the conviction is plainly right.

Affirmed.